Citation Nr: 1144500	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service  connection for frostbite, right lower extremity.

2.  Entitlement to service connection for frostbite, left lower extremity.

3.  Entitlement to service connection for frostbite, right hand.

4.  Entitlement to service connection for frostbite, left hand.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for the residuals of a right index finger injury.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a left knee disorder.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

13.  Entitlement to service connection for a right ankle disability.

14.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to March 1957.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey. 

The Veteran provided testimony at a September 2011 hearing before the undersigned.  A transcript of that proceeding is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for frostbite, residuals of a right index finger injury, a back disability, hearing loss, a bilateral knee disorder, diabetes mellitus, PTSD, and a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current tinnitus is related to active service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims for service connection for hearing loss and tinnitus. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159  (2011). 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2010). 

The Veteran contends that his tinnitus was caused by noise exposure incurred during active service.  Specifically, he stated at his September 2011 hearing that his hearing loss and tinnitus began while he was on active duty due to being a gunner shooting 90 millimeter shells.  His DD 214 indicates that he was assigned to an ordnance department and his Military Occupational Specialty was Armor, Basic.  Because the above information is found to be consistent with the facts and circumstances of the Veteran's service, the Board concedes that he was exposed to noise during active service.  38 U.S.C.A. § 1154(a).

In sum, the evidence of record demonstrates in-service ear noise exposure. Additionally, the Veteran has reported a continuity of symptomatology.  As tinnitus is capable of lay observation, such reported his constitutes symptomatology is competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465   (1994).  Moreover, the Veteran's credibility is not in question here.  Thus, resolving any doubt in the Veteran's favor, a grant of service connection is warranted for tinnitus.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49  (1990). 


ORDER

Entitlement to service connection for bilateral tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits. 


REMAND

The remaining claims require additional development.  At this juncture, the Board notes that the Veteran's service records were burned in the 1973 National Archives and Records Administration fire.  The Veteran was notified of such in a July 2005 letter.

The Board additionally notes that the Veteran testified at his September 2011 hearing testimony that all of his claimed disabilities are related to his time in combat in Korea.  The "combat presumption" means that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524   (1996); Collette v. Brown, 82 F.3d 389, 392-94   (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998). 

The Veteran's DD 214s indicate that he served at Camp Casey, Korea.  Additionally, he received the Korean Service Medal with one bronze service star and the United Nations Service Medal while on active duty.  The Veteran has additionally provided credible testimony concerning his duties while in-service in a war zone.  As already noted, the service records have been confirmed as destroyed in the 1973 fire, obviously through no fault of his own.  Thus, the Board finds that the Veteran is entitled to the combat presumption.

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2011). The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a) (2011).

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2011).  Lay evidence may now establish an alleged stressor where: 1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Id.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Remand is required to apprise the Veteran of the new regulations regarding PTSD that were recently issued.  38 C.F.R. § 3.304(f)(3).  Indeed, these amendments are applicable to the instant appeal.  

Additionally, VA's duty to assist includes providing a medical examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including evidence of continuity of symptomatology). 

In this case, the Veteran has made credible claims concerning his in-service injuries.  Moreover, his service treatment records are presumed destroyed, and the Board has determined that he should be afforded the combat presumption.  For these reasons he should be afforded VA examinations for all of his claimed disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  Accordingly, remand for VA examinations is required.

Furthermore, the Veteran contends that he received treatment at the Paterson VA Clinic.  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).  No VA treatment records have been associated with the claims file.  Thus, the Veteran's records from any VA medical clinic or hospital must be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide notice to the Veteran of the new PTSD regulations and request that he provide any additional information regarding his stressors.  

2.  Obtain and associate with the claims file the Veteran's VA treatment records.

3.  Afford the Veteran appropriate examinations to determine the nature and etiology of his claimed cold weather injuries, right index finger injury, back disorder, hearing loss, bilateral knee disabilities, diabetes mellitus and bilateral ankle disabilities.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail. 

Based upon the examination results and review of the Veteran's pertinent medical history, and with consideration of sound medical principles, the examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's current disabilities are related to his active service. 

The examiner should be informed that the Board has found that the combat presumption applies and the Veteran's statements concerning in-service events and injuries should be accepted as fact.  The examiner should additionally note that the Veteran's service records were burned in the 1973 fire and the fact that there is no documentation of the Veteran's in-service injuries should not weigh against the claims.

The examiner should set forth the complete rationale for all opinions given. 

4.  Provide the Veteran with an appropriate mental health examination to determine the nature and etiology of any psychiatric illness.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

Following the examination, the examiner should identify all psychiatric disorders present.  For each, the examiner should state whether it is at least as likely as not related to the Veteran's active service.

If PTSD is diagnosed, the examiner should identify the stressor upon which the finding is based, acknowledging all of the Veteran's statements regarding the claimed stressors. 

A complete rationale for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file and his assertions concerning events while he served in Korea.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


